In this
Hall today are representatives of wealthy countries and also
representatives of poor countries, who constitute the
majority. There are ministers and ambassadors from
countries whose per capita gross domestic product is
$25,000 dollars, and others who represent countries where
that figure is a mere $300 dollars. Moreover, that difference
grows year by year.
There are representatives of countries that appear to
have a promising future. These are the countries with only
20 per cent of the world's population, but 86 per cent of its
gross domestic product, 82 per cent of world export
markets, 68 per cent of direct foreign investment, and 74
per cent of all of the telephone lines on the planet.
What can we say about the future of those whom we
represent here who account for 80 per cent of the world's
population, living in countries that were colonized and
plundered for centuries to increase the wealth of the former
metropolises? It is true that time has passed, and that our
history is what it is and not what we might have wished it
to be. But must we simply resign ourselves to a future that
is essentially the same?
Can we feel reassured knowing that the wealth of the
three richest people in the world is greater than the
combined gross domestic product of the 48 least developed
countries, with their population of 600 million, whose
representatives are present in this hall today demanding
justice?
In this hall today we have representatives of countries
where most of the population — which is hardly growing
at all — are guaranteed decent living standards and where
some live in opulence. These populations spend $12 billion
on perfume and $17 billion on pet food every year.
But there is a majority represented in this hall that has
no reason to feel optimistic. This majority comprises 900
million people who go hungry and 1.3 billion who live in
poverty. My brothers and sisters here today representing
Africa have no reason to feel reassured. They know that
today there are 23 million people on their continent who are
HIV-positive. They also know that it costs $12,000 to treat
just one person infected with the virus, which means that it
would take almost $300 billion a year for all the AIDS
patients in Africa to receive the same treatment currently
provided to AIDS sufferers in wealthy countries.
Could my colleagues representing 6 billion of the
planet's inhabitants — to which a further 80 million are
added every year, almost all of them in the Third
World — really think that a situation like this could
continue unchanged into the next century?
How can any of us prevent the continued growth in
the number of emigrants from poor nations who flock to
the wealthy countries in pursuit of a dream, while the
current world order does not allow them to find the
conditions for a decent life in their own countries?
A small number of representatives in this hall
represent countries that have no need to fear a military
threat in the coming century. Some even have nuclear
weapons, belong to a powerful alliance or build up their
armies every year with better, more sophisticated
weapons. They are the ones who view the rest of the
world as merely the Euro-Atlantic periphery of the North
Atlantic Treaty Organization, and therefore they will
never have to endure the devastation of massive bombings
by invisible attackers acting under what has come to be
known as a new strategic concept of that aggressive
military organization.
But the vast majority of those of us gathered here
today do not enjoy such security. We are troubled to see
that in a world dominated by a single military and
technological Power, we are today less safe than during
the difficult years of the cold war.
If one day we wished to call upon the Security
Council to discuss a situation that we viewed as a threat
to one of our poor countries, does the Assembly think
that we would be heard? I fear that recent examples have
proved otherwise.
Why is there no discussion in the Assembly about
general and complete disarmament, including nuclear
disarmament? Why is the issue limited to controlling
small arms, which are necessary in a case such as that of
Cuba — a country attacked and under blockade for 40
years? Why is there no mention of the deadly laser-
guided bombs, the depleted uranium missiles, or the
cluster or graphite bombs used indiscriminately by the
United States in bombing the civilian populations in
Kosovo?
Could anyone claim that our children will inherit a
just and secure world if we do not change the unfair and
unequal standards that are currently used to measure
issues of such key importance to our collective security?
14


Must we also accept the imposition of free market
rules and the sacred law of supply and demand in the brutal
commerce of death? What is stopping the international
community from attempting, in a rational and coordinated
manner, to redirect a large part of the $780 billion currently
used for military expenditures to promoting development in
the Third World countries?
That is why we so passionately defend respect for the
principles of international law, which have guided relations
among all of the world's countries for more than half a
century. What would we have left to defend ourselves in
the future if we poor countries were no longer able to rely
on such principles as respect for sovereignty and self-
determination, the sovereign equality of all States and non-
interference in the internal affairs of other nations? How
could we call on the international community to protest a
threat against one of our countries if those principles, which
are today systematically and flagrantly violated, were to be
struck from the Charter of the United Nations?
In a unipolar world, attempts to impose notions such
as the limitation of sovereignty, and humanitarian
intervention, do not advance international security: they
pose a threat to the countries of the Third World, which
have neither powerful armies nor nuclear weapons. Such
attempts must therefore be brought to an end: they violate
the letter and the spirit of the Charter.
At the same time, we believe it is necessary to defend
the United Nations, now more than ever. We defend the
need for its existence as much as we do the need to
democratize it. The challenge facing us is that of reforming
the United Nations so that it serves the interests of all
nations equally. We defend both the need for the existence
of the Security Council and the need to make it more
inclusive, democratic and transparent. Why not expand the
number of permanent members? Why could not the Council
include at least two or three new permanent members from
Latin America, Africa and Asia? The membership now is
three times the number of countries which founded the
United Nations in San Francisco in 1945, and the vast
majority of them — the Third World countries — do not
have a single permanent member to represent them.
However, we do not defend the right of veto. We do
not believe that anyone should have it. But if it is not
possible to eliminate it, we should at least attempt to ensure
that this prerogative is more evenly shared, and provide that
all new permanent members have the right of veto. Why,
if the right of veto cannot be eliminated now, is it not
restricted to votes on proposed measures under Chapter VII
of the Charter? As things stand at present, a single
country can override the will of all the other United
Nations Members. And there is one country that has
exercised its unlimited right to veto an infinite number of
times: the United States. This is untenable.
At the United Nations, we must curb the attempt to
impose a single way of thinking on us by trying to make
us believe that it is our way, or that it is superior to our
rich diversity of cultures and models, or that it is more
advanced and modern than our multiplicity of identities.
To survive, we must resist being treated as merely the
Euro-Atlantic periphery and oppose having labelled as
global threats the problems that we face as consequences
of colonialism: underdevelopment; the consumerism of
the wealthy countries; and even the results of their recent
or current policies.
Here in this Hall are the representatives of the Group
of 7, whose countries have 685 million inhabitants and
economies with a combined gross domestic product of
$20 trillion. Also present are the rest of us, who represent
the remaining 181 countries, with more than 5 billion
inhabitants and economies with a combined gross
domestic product of barely $10 trillion. Yes, we are all
equal under the Charter of the United Nations, but not in
real life.
While rich countries have the transnational
corporations that control over one third of all of the
world's exports, we poor countries have the asphyxiating
burden of external debt, which has risen to the level of $2
trillion and continues to grow, devouring almost 25 per
cent of our export earnings just to service our debt. How
can development be possible under these conditions?
While we speak insistently in this Hall of the need for a
new international financial architecture, our countries are
being buffeted by the scourge of a system that allows the
daily occurrence of speculative transactions worth $3
trillion. That structure cannot be fixed; it is not a matter
of remodelling it, but rather of demolishing it and
rebuilding it anew.
Can anyone explain the logic of this phantom
economy that produces nothing and is sustained by
buying and selling things that do not exist? Should we or
should we not demolish this chaotic financial system and
build upon its ruins a system that favours production,
takes differences into account and stops forcing our
battered economies to endlessly pursue the impossible
illusion of increasing financial reserves? Sooner or later,
those reserves evaporate in the course of the desperate
15


and unfair battle to defend our currencies from the strong
and highly favoured currency of the anachronistic Bretton
Woods accord, the sacrosanct dollar.
When the history of these years is written, it will be
very difficult to explain how a single country was able to
accumulate so many privileges and such absolute power.
What will the economists of the next century say when they
realize that the United States was able to live with a current
account deficit that is already about $300 billion without
the International Monetary Fund (IMF) having imposed
even one of the severe adjustment programmes that are
impoverishing the countries of the third world?
Who will explain the fact that, thanks to the privilege
of having the world's reserve currency, the Americans, save
less and spend more than anyone else in the world? Will
anyone tell them that in 1998 they were able to import
$124 billion worth of cars and spend $8 billion in
cosmetics, thanks in good measure to the fact that they
controlled 17.8 per cent of the votes of the International
Monetary Fund, which gives them a virtual right of veto?
How can we explain to the people of Tanzania, for
example, that while all of this was happening they had to
spend nine times as much on servicing the foreign debt
than on primary health care, and four times as much as on
primary education?
The current international economic system is not only
profoundly unjust, but also absolutely unsustainable. An
economic system that destroys the environment cannot be
sustained. The world's supply of drinking water today is 60
per cent of what it was in 1970; and today there are 2.3
billion more human beings on the planet than there were
back then. The same is happening with our forests. Could
anyone in this Hall defend the proposition that such a pace
of destruction can go on indefinitely?
An economic system based on the irrational
consumption patterns of the rich countries, which are later
exported to our own countries through the mass media,
cannot be sustained. Why not accept that it is possible to
provide a decent life to all the people of the planet with the
resources that are within our reach and the degree of
technological development we have achieved, through a
rational and solidarity-based exploitation of all this
potential?
How will they explain that the member countries of
the Organisation for Economic Cooperation and
Development, whose representatives I now address with all
due respect, have fallen so far behind as to provide less
than one third of their 1970 commitment to dedicate a
minimum of 0.7 per cent of their gross national product
to official development assistance?
I asked a member of our delegation, a Deputy in our
National Assembly and a professed Christian, what the
Bible would say about such an unjust economic order. He
responded quickly with the words of a Prophet from the
Holy Book:
“Woe unto them that decree unrighteous
decrees, and that write grievousness which they have
prescribed;
To turn aside the needy from judgment, and to take
away the right from the poor of my people, that
widows may be their prey, and that they may rob
the fatherless!
And what will ye do in the day of visitation, and in
the desolation which shall come from afar? to whom
will ye flee for help? and where will ye leave your
glory?” (The Holy Bible, Isaiah 10: 1-3)
I know that many people in this Hall share these
concerns, and I also know that almost all of us are asking
ourselves the same question. Can the World Trade
Organization (WTO) be spared from becoming a fiefdom
of the United States and its allies, as the International
Monetary Fund and the World Bank are today? Will we
truly succeed in making the World Trade Organization the
democratic and transparent forum we need, or will the
powerful interests of a minority be imposed to the
detriment of the silent majority, which is too divided,
confused and unsuspecting to understand the dangers of
a cold and dogmatic liberalization of world trade? Will
they remember that the vast majority of third world
countries, dependent on the export of a single agricultural
product or a few spices, will be wiped out of world trade
and crushed by the fierce competition of a few
transnational corporations? Should we or should we not
take these realities into account and accept the need to
protect the interests of the underdeveloped countries, if
only to guarantee their very survival?
How will we poor countries be able to compete if
our professionals leave for the wealthy nations in pursuit
of better opportunities; if we are not even allowed to keep
our athletes and we must watch with sorrow as they
compete under another country's flag? How will we poor
nations be able to compete economically if the 10 most
16


developed countries control 95 per cent of the patents
issued in the last 20 years, and intellectual property, far
from being liberalized, is ever more closely protected?
Talking to us poor countries about trade through the
Internet is almost a joke, when we know that 91 per cent of
Internet users live in the member countries of the
Organisation for Economic Cooperation and Development.
Will we ever see a change in the current situation, in which
there are over 600 telephone lines for every 1,000 people
in the United States, Sweden and Switzerland, yet only 1
telephone per 1,000 people in Cambodia, Chad and
Afghanistan?
As part of this tragic depiction of the situation facing
the vast majority of countries in the world, I feel bound to
talk about my own country. The situation in Cuba is an
eloquent example, if ever there was one, of what should not
be done in terms of relations between powerful and small
nations.
For more than 40 years, my people have been
subjected to a brutal policy of hostility and all kinds of
aggression imposed by the United States. High-level
authorities in that country have openly admitted that this
policy is aimed at destroying the political and economic
system built by the Cuban people of their own free will and
at restoring the neo-colonial power that the United States
held over Cuba and definitively lost on 1 January 1959,
with the triumph of the Cuban revolution.
As has been made clear by events, public statements
by American spokespersons and by declassified secret
United States documents, this policy of aggression has been
carried out through means that have ranged from political
and diplomatic measures, propaganda campaigns, espionage
and subversion, and fostering defection and illegal
emigration, to acts of terrorism, sabotage and biological
warfare. This policy has also included the organization and
support of armed groups; air and naval raids against our
territory; the hatching of over 600 plots to assassinate the
leader of our revolution; a military invasion by a mercenary
army; the most serious threat ever of a global nuclear
conflict, in October 1962; and finally, a brutal commercial
and financial blockade and a ferocious economic war
against my country that have now lasted 40 years.
Let me set aside the economic aspects of this
aggression against Cuba and deal solely with the physical
aggression and acts of war carried out by the United States
Government. Recently Cuban social organizations, on
behalf of the entire population of Cuba, filed a civil lawsuit
against the United States Administration claiming
reparation and compensation for loss and damages
resulting from the deaths of 3,478 Cuban citizens and for
a further 2,099 survivors who have been left disabled as
a consequence of the covert plots and the “dirty war”
waged by the United States. The suit demands that the
United States Government, which is responsible for these
human losses and injuries, be sentenced to pay a total of
$181.1 billion in reparation as a minimum symbolic
compensation for the loss of something that is clearly
irreplaceable and priceless: the lives and physical well-
being of the more than 5,500 Cuban citizens who have
been victims of the United States' obsessive policy against
Cuba.
At the open and public trial, televised nationwide, at
which this claim was considered, it was clearly proved
that the United States Government was directly
responsible for this continued aggression, and that the
undeclared war against Cuba had constituted an official
State policy enforced by no fewer than nine successive
United States Administrations over the last 40 years.
What will they tell their grandchildren, these leaders,
officials and agents of the United States Government
whose consciences are weighed down by the guilt of
planning and carrying out this “dirty war” against Cuba
and by the moral burden of responsibility for the death of
thousands of Cubans?
Can we possibly allow an international system to
continue into the next century that accords total impunity
for monstrous actions such as these, which have been
systematically and flagrantly perpetrated by a major
Power?
The ferocious economic blockade that extends to
every facet of our country's foreign trade and financial
relations merits particular attention. This blockade, which
has lasted over 40 years, began to develop before the
triumph of the revolution. A secret United States
document, declassified in 1991, reveals that on 23
December 1958, at a National Security Council meeting
attended by President Dwight Eisenhower at which the
situation in Cuba was discussed, the then-Director of the
Central Intelligence Agency (CIA), Allen Dulles,
categorically stated: “We must prevent a Castro victory”.
Three days later, on 26 December, President
Eisenhower instructed the CIA that he did not wish the
specifics of covert operations against Cuba to be
17


presented to the National Security Council. Everything had
to be kept strictly secret.
The sudden and overwhelming triumph of the
revolutionary forces six days later did not give them time
to prevent a Castro victory. The first United States assault
on the national economy took place on 1 January 1959,
when those who had looted the public treasury fled for the
United States, together with the perpetrators of the worst
massacres and abuses against the Cuban people.
Five weeks after the triumph of the revolution,
economist Felipe Pazos, a professional man — well known
and respected in United States Government circles — who
had been appointed by the revolutionary Government to
take over the management of the Cuban National Bank,
announced on 6 February that the former regime had
embezzled or seized $424 million from the gold and dollar
reserves that backed the Cuban peso. The New York Times
subsequently corroborated the report's claim concerning the
theft of the funds, which constituted the country's only
reserves.
The spoils of this colossal theft ended up in United
States banks. Not a dime was returned to Cuba. The
National Bank immediately requested a modest quantity of
funds to deal with this highly critical situation. That request
was turned down.
The Agrarian Reform Act, enacted on 17 May 1959,
was aimed at providing food for the vast majority of our
undernourished people and direct or indirect employment
for the large percentage of the population that was then
unemployed. It was enacted when the word socialism had
not yet been spoken in Cuba; however, it provoked an
extreme reaction in the United States, whose companies
owned much of the best and most fertile land in Cuba.
Cuba's willingness, stipulated in the Act itself, to provide
the owners with deferred compensation paid out in
reasonable and workable instalments was met with an
immediate demand from the United States Government for
prompt, effective and full cash compensation. There was
nothing in the public coffers with which to meet this
demand.
A month later, on 24 June, at a meeting called by the
State Department to consider options for action against
Cuba, the view was put forth that the United States should
take a very strong stance forthwith against the Act and its
implementation, and that the best way to achieve the
necessary results was through economic pressure. The
elimination of the Cuban sugar cane quota from the United
States market was proposed. According to a declassified
document, this would cause the sugar industry to suffer
an abrupt and immediate decline, causing widespread
higher unemployment; the large numbers of people
thereby forced out of work would begin to go hungry. At
that same meeting, Secretary of State Herter explicitly
described these proposals as measures of economic
warfare.
In a memorandum dated 6 April 1960, Mr. L. D.
Mallory, a senior State Department official, stated that:
“The only foreseeable means of alienating internal
support is through disenchantment and disaffection
based on economic dissatisfaction and hardship ...
every possible means should be undertaken promptly
to weaken the economic life of Cuba”.
He suggested taking:
“... a line of action which ... makes the greatest
inroads in denying money and supplies to Cuba, to
decrease monetary and real wages, to bring about
hunger, desperation and the overthrow of the
Government.”
On 6 July of that same year, the United States
adopted one of the measures proposed: the elimination of
the Cuban sugar quota. Never again would the United
States buy a single pound of sugar from Cuba. A market
that was established over the course of more than 100
years between the United States and Cuba, with Cuba
guaranteeing the supply of this essential food product to
the United States and its allies during the first half of the
century, including during the two World Wars from which
the United States emerged as the wealthiest, most
powerful nation in the world, was wiped out in a second,
dealing a cruel blow to the country's major source of
employment and wealth and depriving it of essential
funds for the food, medicine, fuel and raw materials
needed to ensure the material survival of our people.
From that time on, successive economic measures
against the Cuban people continued to accumulate until
they formed a absolute and total blockade, which went so
far as to prevent Cuba from importing even an aspirin
produced in the United States, or from exporting to that
country a single flower grown in Cuba.
This complete blockade, cynically referred to in
official terminology with the euphemistic and apparently
innocuous word “embargo”, has continued to intensify
18


over the past 40 years. At the most critical and difficult
time in our history, when the Union of Soviet Socialist
Republics and the socialist bloc collapsed, and with them
the basic markets and sources of supply that the country
could count on to withstand the ferocious economic warfare
waged against an island only 90 miles from the United
States coast, they decided to be yet more unyielding in their
approach to Cuba: with truly vulgar and repugnant
opportunism, the blockade was intensified to the maximum.
The so-called Torricelli Act of 1992, among other
restrictive measures that greatly affected the maritime
transport of food and other commodities between Cuba and
the rest of the world, prohibited United States subsidiaries
based in third countries from trading with Cuba. This put
an end to commercial operations that amounted to over
$700 million in imports of foodstuffs and medicines from
those countries. This genocidal policy reached even more
infamous heights with the Helms-Burton Act, which
codified all previous administrative restrictions, expanded
and tightened the blockade and established it in perpetuity.
Subsequent to the passage of that law, and with the
aim of tightening even further the blockade against the
Cuban people, numerous amendments, introduced into bills
of such urgency and length that many United States
lawmakers did not even have time to read them, were
adopted by show of hands in the United States Congress.
The Cuban-American terrorist mafia, which is closely
linked to the extreme right wing, has achieved its goal of
changing the blockade from an order from the executive
into rigorous and inflexible legislation. The genocide
thereby became institutionalized.
Following a 1997 study of the consequences of the
blockade for health, the American Association for World
Health concluded that it violates the most basic
international agreements and conventions governing human
rights standards, including the United Nations Charter, the
Charter of the Organization of American States and the
Geneva Convention Relative to the Protection of Civilian
Persons in time of War. The Geneva Conventions, to which
some 165 countries, including the United States, are parties,
require the free passage of all medical supplies and
foodstuffs intended for civilian use in time of war. The
United States and Cuba are not at war. Indeed, their
Governments have even maintain diplomatic representation
in Havana and Washington. However, the American
Association for World Health has determined that the
embargo's restrictions are a deliberate blockade of the
Cuban population's access to food and medicine in
peacetime.
In the same report, the American Association for
World Health expresses its belief that the United States
embargo against Cuba has dramatically harmed the health
and nutrition of a large number of ordinary Cuban
citizens and concludes that the embargo has significantly
increased suffering in Cuba, to the point of causing death.
For seven consecutive years, the Assembly has
consistently adopted a resolution on the need to end the
economic blockade imposed by the Government of the
United States of America on the Cuban people. The
condemnation of that genocidal policy has visibly grown
from year to year: year on year between 1992 and 1998,
the Cuban resolution against the blockade received 59, 88,
101, 117, 137, 143 and 157 votes in favour, while the
United States obtained only 3, 4, 2, 3, 3, 3 and 2 votes,
including its own. Given the absolute contempt
demonstrated by the United States with regard to these
General Assembly resolutions, the people of Cuba have
decided, independently of the battle taking place in this
Assembly, to resort to the legal procedures to which they
are entitled in order to demand the appropriate sanctions
against those responsible for such acts of genocide.
Cuba's initiative is based on a solid and irrefutable
legal foundation. The Convention on the Prevention and
Punishment of the Crime of Genocide was adopted by the
Assembly on 9 December 1948 and signed by the
Government of the United States of America on 11
December 1948 and by the Republic of Cuba on 28
December 1949. It entered into force on 12 January 1951
and has been signed and ratified by 124 States. Article II
of that Convention reads:
“In the present Convention, genocide means any of
the following acts committed with intent to destroy,
in whole or in part, a national, ethnical, racial or
religious group”.
In subparagraph (c), it immediately goes on to
include, among these acts,
“Deliberately inflicting on the group conditions
of life calculated to bring about its physical
destruction in whole or in part”.
Article III stipulates that the following acts, among
others, shall be punishable: “(a) Genocide; ... (d) Attempt
to commit genocide; (e) Complicity in genocide”. It
explicitly states in article IV that
19


“Persons committing genocide or any of the other
acts enumerated in article III shall be punished,
whether they are constitutionally responsible rulers,
public officials or private individuals”.
The Geneva Convention Relative to the Protection of
Civilian Persons in Time of War was signed on 12 August
1949, and was ratified by the Governments of the United
States and Cuba; it entered into force on 21 October 1950.
A total of 188 States are currently parties to the
Convention. Article 23 decrees that
“Each High Contracting Party shall allow the free
passage of all consignments of medical and hospital
stores and objects necessary for religious worship
intended only for civilians of another High
Contracting Party, even if the latter is its adversary. It
shall likewise permit the free passage of all
consignments of essential foodstuffs, clothing and
tonics intended for children under fifteen, expectant
mothers and maternity cases”.
The first Protocol Additional to that Convention
specifically, precisely and categorically stipulates, in its
article 54, entitled “Protection of objects indispensable to
the survival of the civilian population”, that
“1. Starvation of civilians as a method of warfare
is prohibited.
“2. It is prohibited to attack, destroy, remove or
render useless objects indispensable to the survival of
the civilian population, such as foodstuffs, agricultural
areas for the production of foodstuffs, crops, livestock,
drinking water installations and supplies and irrigation
works, for the specific purpose of denying them for
their sustenance value to the civilian population or to
the adverse Party, whatever the motive, whether in
order to starve out civilians, to cause them to move
away, or for any other motive”.
Article VII of the 1948 Convention on genocide states,
without room for the slightest doubt, that
“Persons charged with genocide or any of the
other acts enumerated in article III shall be tried by a
competent tribunal of the State in the territory of
which the act was committed”.
Subparagraph (e) of article III of that Convention
stipulates with the same precision that accomplices to
genocide shall also be punished.
As a consequence, the National Assembly of
People's Power of the Republic of Cuba declared on 13
September 1999: first, that the economic blockade
imposed on Cuba by the Government of the United States
constitutes an international crime of genocide in
accordance with the definition stipulated in the
Convention on the Prevention and Punishment of the
Crime of Genocide, adopted by the General Assembly on
9 December 1948; second, that, on the basis of the
arguments put forward and of the foregoing statement, it
proclaims Cuba's right to demand that such acts be
punished; third, that as a result of the grave, systematic
and ongoing genocide carried out over the course of 40
years against the people of Cuba, and in accordance with
international standards, principles, agreements and laws,
Cuban courts have the right to try and punish the guilty
parties, whether they be present or absent; fourth, that
acts of genocide and other war crimes are not subject to
any statute of limitations; fifth, that the guilty parties can
be punished even with a sentence of life imprisonment;
sixth, that criminal responsibility does not exempt the
aggressor State from providing material compensation for
the human and economic damage it may have caused; and
seventh, that it calls on the international community for
support in this struggle to defend the most elementary
principles of justice, the right to life, peace and the
freedom of all peoples.
Here in this Hall today, as members of the Cuban
delegation to the General Assembly at its fifty-fourth
session, there are three young Cubans representing our
country's university students, secondary-school students,
and children and adolescents. They are here on behalf of
the social organizations that went before the relevant
courts to file the claim against the United States
Government, demanding reparations and compensation for
the damages and injuries suffered by thousands of people.
Those same organizations also took the legal initiative of
proposing to the National Assembly of People's Power the
proclamation I have just cited.
Here with us as well are three outstanding
personalities in Cuban medicine, Deputies in the National
Assembly, who have testified before that body on the
tragic harm that has resulted from the blockade on
medicines imposed against our country. There are also
three Christian deputies, whose profound ethical, religious
and human convictions led them to support the
proclamation made in our National Assembly demanding
the trial and punishment of the guilty parties.
20


These individuals are prepared to respond, here in the
United States, to any questions posed to them, or to meet
with the press, academic institutions, non-governmental
organizations, legislators, senators or even any committee
of the United States Congress. We are prepared not only to
make accusations, but also to engage in debate and prove
the facts that support them.




